Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 1 of
                                           47



                                 UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF LOUISIANA

   IN RE:                                                       *       CASE NO. 19-12366

   CAPE QUARRY, LLC 1                                           *       SEC. “B”

            DEBTOR                                              *       CHAPTER 11

                                    CHAPTER 11
                   PLAN OF REORGANIZATION OF QUARRY AGGREGATES

            Quarry Aggregates , LLC (Equity Investor) appearing herein through their respective

   undersigned counsel, propose the following Chapter 11 of Reorganization of the Debtors (the

   “Plan”) pursuant to the provisions of 11 U.S.C. § 1121(a):

                                                INTRODUCTION

            Quarry Aggregates, LLC propose this Plan pursuant to Chapter 11 of the Bankruptcy

   Code. All creditors are encouraged to consult the accompanying Disclosure Statement approved

   by the Bankruptcy Court before voting to accept or reject this Plan. No other solicitation

   materials, other than the Disclosure Statement, have been authorized by the Bankruptcy Court

   for use in soliciting acceptances or rejections of this Plan.

                                                   ARTICLE I.
                                                  DEFINITIONS


            1.1     The following definitions apply to the Debtors’ Disclosure Statement and Plan

   and all exhibits which may accompany same:

                    1.1.1.    “Administrative Expense Claim” means any right to payment

   constituting a cost or expense of administration of the Bankruptcy Cases allowed under and in

   1
    An order directing joint administration of the chapter 11 bankruptcy case of Dominion Group, LLC, as lead case,
   with the chapter 11 bankruptcy case of affiliated debtors, Cape Quarry, LLC, Case No 19-12367, was entered on or
   about October 2, 2019.



                                                                                                                      1
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 2 of
                                           47



   accordance with, as applicable, Sections 330, 503(b), 507(a)(2) and 507(b) of the Bankruptcy

   Code, including, without limitation, (a) any actual and necessary costs and expenses of preserving

   the Bankruptcy Estates, (b) any actual and necessary costs and expenses of operating the Debtors’

   businesses, (c) any indebtedness or obligations incurred or assumed by the Debtors during the

   Bankruptcy Cases, and (d) any compensation for professional services rendered and

   reimbursement of expenses incurred, including, without limitation, any fees or charges assessed

   against the Bankruptcy Estates pursuant to 28 U.S.C. § 1930.

                   1.1.2.   “Administrative Expense Claim Bar Date” means the date which is

   thirty (30) days after the Confirmation Date.

                   1.1.3.   “Allowed” means, with reference to any Claim against the Debtors, (a)

   any Claim against any of the Debtors that has been listed by such Debtor in its Schedules (as

   such Schedules may be amended by the Debtors from time to time in accordance with

   Bankruptcy Rule 1009) as liquidated in amount and not disputed or contingent and for which no

   contrary proof of claim has been filed or no timely objection to allowance or request for

   estimation has been interposed; (b) any timely filed proof of claim either (i) as to which no

   objection has been or is interposed by the General Bar Date or Government Bar Date, as

   applicable, or such other applicable period of limitation fixed by the Bankruptcy Code, the

   Bankruptcy Rules, the Local Bankruptcy Rules or the Bankruptcy Court as to which any such

   applicable period of limitation has expired or (ii) as to which any objection has been determined

   by a Final Order to the extent such objection is determined in favor of the respective Holder of

   such Claim; (c) any Claim expressly allowed by a Final Order or under this Plan; or (d) any

   Claim that is compromised, settled or otherwise resolved pursuant to a Final Order; provided,




                                                                                                   2
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 3 of
                                           47



   however, that Claims allowed solely for the purpose of voting to accept or reject this Plan

   pursuant to an order of the Bankruptcy Court shall not be considered “Allowed Claim.”

                   1.1.4.    “Avoidance Actions” means all causes of action, claims, remedies, or

   rights that may be brought by or on behalf of the Debtors or the Reorganized Debtors, arising

   under chapter 5 of the Bankruptcy Code, including avoidable transfers under Sections 547 and

   549 of the Bankruptcy Code (“Preferential Transfers”), and fraudulent transfers under 11 U.S.C.

   § 548 and applicable state law (including fraudulent transfers or fraudulent conveyances,

   collectively, “Fraudulent Transfers”) and Section 544 of the Bankruptcy Code, or under any

   related state or federal statutes or common law, regardless whether such action has been

   commenced prior to the Effective Date.

                   1.1.5.    “Ballot” means the form distributed to each Holder of an impaired Claim

   that is entitled to vote to accept or reject this Plan on which is to be indicated acceptance or

   rejection of this Plan.

                   1.1.6.    “Bankruptcy Cases” means the Chapter 11 cases of the following

   affiliated Debtors that have been administratively consolidated for joint administration pursuant

   to Debtors’ Motion for Joint Administration filed on September 4, 2019 (Dkt. #6) and granted by

   this Court on October 2, 2019 (Dkt. #58) administratively consolidating In re Dominion Group,

   LLC, Case no. 19-12366 with In re Cape Quarry, LLC, case no. 19-12367.

                   1.1.7.    “Bankruptcy Code” means title 11 of the United States Code, as

   amended from time to time, as applicable to the Bankruptcy Cases.

                   1.1.8.    “Bankruptcy Court” or “Court” means the United States Bankruptcy

   Court for the Eastern District of Louisiana, exercising jurisdiction over these Bankruptcy Cases




                                                                                                  3
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 4 of
                                           47



   and all adversary proceedings and contested matters therein, or any other court of the United

   States having jurisdiction over these Bankruptcy Cases.

                   1.1.9.   “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure

   as promulgated by the United States Supreme Court pursuant to 28 U.S.C. § 2075, as amended

   from time to time, as applicable to the Bankruptcy Cases, and any Local Rules of Bankruptcy

   Court.

                   1.1.10. “Business Day” means any day other than a Saturday, Sunday, or any

   other day on which banking institutions in New York City, New York are required or authorized

   to close by law or executive order.

                   1.1.11. “Cape Quarry Fund” [Intentionally Omitted]

                   1.1.12. “Cash” means legal tender of the United States of America.

                   1.1.13. “Cause of Action” means any Claim of the Debtors, whether or not

   contingent, direct or indirect, liquidated, fixed, inchoate, known or unknown, which arose prior

   to the Effective Date.

                   1.1.14. “Celtic” shall mean Celtic Capital Corporation or its assignee.

                   1.1.15. “Chapter 11” means Chapter 11 of the Bankruptcy Code.

                   1.1.16. “Claim” has the meaning set forth in Section 101(5) of the Bankruptcy

   Code.

                   1.1.17. “Claimant” means the Holder of any Claim.

                   1.1.18. “Claims Register” means the list of claims maintained by the Clerk of

   the Bankruptcy Court listing all Claims filed in the Bankruptcy Cases.




                                                                                                 4
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 5 of
                                           47



                   1.1.19. “Class” means the group or category of Holders of Claims or Existing

   Equity Interests which are classified by this Plan pursuant to Section 1122 of the Bankruptcy

   Code or pursuant to an order of the Bankruptcy Court.

                   1.1.20. “Collateral” means any property or interest in property of the

   Bankruptcy Estates of the Debtors subject to a valid and properly perfected Lien, charge or other

   encumbrance to secure the payment or performance of a Claim, which Lien, charge or other

   encumbrance is not subject to avoidance or otherwise invalid under the Bankruptcy Code or

   applicable state law.

                   1.1.21. “Confirmation Date” means the date on which the Clerk of the

   Bankruptcy Court enters the Confirmation Order on the docket.

                   1.1.22. “Confirmation Hearing” means the hearing conducted by the

   Bankruptcy Court pursuant to Section 1128(a) of the Bankruptcy Code to consider confirmation

   of this Plan, as such hearing may be adjourned or continued from time to time.

                   1.1.23. “Confirmation Order” means the order or orders of the Bankruptcy

   Court confirming this Plan pursuant to Section 1129 of the Bankruptcy Code.

                   1.1.24. “Contingent Claim” means any Claim, the liability for which attaches or

   is dependent upon the occurrence or happening of, or is triggered by, any event, which event has

   not yet occurred, happened or been triggered as of the date on which such Claim is sought to be

   estimated or an objection to such Claim is filed, whether or not such event is within the actual or

   presumed contemplation of the Holder of such Claim and whether or not a relationship between

   the Holder of such Claim and the Debtors now or hereafter exists or previously existed.

                   1.1.25. “Covered Parties” shall mean all of the present attorneys and

   professionals of any of the Debtors whose retention has been approved by the Bankruptcy Court,



                                                                                                    5
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 6 of
                                           47



   before or after the Petition Date up to and including the Effective Date. For the avoidance of

   doubt, the term “Covered Parties” shall not include any of the Insider Parties.

                   1.1.26. “Creditor” has the meaning as set forth in Section 101(10) of the

   Bankruptcy Code and is the Holder of one or more Claims.

                   1.1.27. “Cure Amount Claim” means any Claim arising out of the rejection of

   an executory contract or unexpired lease pursuant to Section 365 of the Bankruptcy Code.

   Allowed Rejection Claims are classified and shall be treated as an Unsecured Claim in the

   Bankruptcy Case in which the Claim arose.

                   1.1.28. “Cure Amount Claim Bar Date” means the later of (i) the Effective

   Date or (ii) ten (10) days after the receipt of the notice of the amendment of Schedule 10.1 of this

   Plan.

                   1.1.29. “Debt” means liability on a Claim.

                   1.1.30. “Debtors” means Cape Quarry, LLC.

                   1.1.31. “DIP Loan” means that certain post-petition financing made by Edward

   Milner under the terms approved by this Court.

                   1.1.32. “DIP Loan Claim”means the claim for the post-petition financing made

   by Edward Milner.

                   1.1.33. “Disclosure Statement” means the Disclosure Statement accompanying

   this Plan, including, without limitation, all exhibits, schedules and attachments thereto, as the

   same may be amended, supplemented or otherwise modified from time to time, as approved by

   the Bankruptcy Court pursuant to Section 1125 of the Bankruptcy Code.




                                                                                                     6
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 7 of
                                           47



                   1.1.34. “Disclosure Statement Order” means the order of the Bankruptcy Court

   approving, among other things, the Disclosure Statement and establishing certain procedures

   with respect to the solicitation and tabulation of votes to accept or reject this Plan.

                   1.1.35. “Disputed” means, with reference to any Administrative Expense Claim

   or Claim, any such Administrative Expense Claim or Claim (a) to the extent neither Allowed nor

   disallowed under this Plan or a Final Order nor deemed Allowed under Sections 502, 503 or

   1111 of the Bankruptcy Code; (b) which has been or hereafter is listed by a Debtor on its

   Schedules as unliquidated, disputed or contingent and which has not been resolved by written

   agreement of the parties or a Final Order; or (c) as to which the Debtors or any other party in

   interest has interposed a timely objection and/or request for estimation in accordance with the

   Bankruptcy Code, the Bankruptcy Rules and the Local Bankruptcy Rules, which objection or

   request for estimation has not been withdrawn or determined by a Final Order. Prior to the earlier

   of the time an objection has been timely filed and the expiration of the time within which to

   object to such Claim set forth herein or otherwise established by order of the Bankruptcy Court,

   a Claim shall be considered Disputed to the extent that the amount of the Claim specified in a

   proof of claim exceeds the amount of the Claim scheduled by the Debtors as not disputed,

   contingent or unliquidated (but only to the extent of such excess portion).

                   1.1.36. “Disputed Claim Amount” means the amount set forth in the proof of

   claim or Schedules relating to a Claim that is Disputed or an amount estimated pursuant to an

   order of the Bankruptcy Court in respect of a Claim that is Disputed in accordance with Section

   502(a) of the Bankruptcy Code and Bankruptcy Rule 3018.

                   1.1.37. “Distribution” means any distribution to the various Classes pursuant to

   the terms of this Plan.



                                                                                                   7
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 8 of
                                           47



                   1.1.38. “Distribution Record Date” means the Effective Date.

                   1.1.39. “Effective Date” or “Effective Date of this Plan” means 15 Business

   Days after the conditions to the effectiveness of this Plan specified in Article XII hereof have

   been satisfied or waived.

                   1.1.40. “Entity” has the meaning set forth in Section 101(15) of the Bankruptcy

   Code.

                   1.1.41. “Equity Investor” shall mean Quarry Aggregates LLC

                   1.1.42. “Existing Equity Interest” means an equity interest in the Debtors

   existing on the Petition Date.

                   1.1.43. “Estates” means the bankruptcy estates of the Debtors in the case

   pursuant to Section 541 of the Bankruptcy Code.

                   1.1.44. “Exit Lender” shall mean Amerisource Funding Inc pursuant to an

   Inventory Loan, A Term Loan and a Factoring Loan.

                   1.1.45. “Factoring Dip Claim” shall mean the Purchase and Sale Agreement

   entered by and between the Debtor and Amerisource Funding, Inc. approved by this Court (Dkt.

   #_______)

                   1.1.46. “Final Order” means an order or judgment of a court of competent

   jurisdiction that has been entered on the docket maintained by the clerk of such court and has not

   been reserved, vacated or stayed and as to which (a) the time to appeal or move for a new trial,

   re-argument or rehearing has expired and as to which no appeal, petition for certiorari or other

   proceedings for a new trial, re-argument or rehearing shall then be pending; or (b) if an appeal,

   new trial, re-argument or rehearing thereof has been sought and a stay has been granted or a bond

   has been posted pursuant to applicable law, (i) such order or judgment shall have been affirmed



                                                                                                   8
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 9 of
                                           47



   by the highest court to which such order was appealed, certiorari shall have been denied or a new

   trial, re-argument or rehearing shall have been denied or resulted in no modification of such

   order, and (ii) the time to take any further appeal, or move for a new trial, re-argument or

   rehearing shall have expired.

                   1.1.47. “General Bar Date” means that certain date to be fixed by the

   Bankruptcy Court upon the filing of a motion by the Debtors, pursuant to Bankruptcy Rule

   3003(c)(3), by which all Persons asserting Claims against the Debtors (other than Administrative

   Expense Claims) are required to file proofs of claim or be forever barred from asserting such

   Claims against the Debtors or their property and from voting on this Plan and/or sharing in any

   distributions hereunder.

                   1.1.48. “General Unsecured Claim” means any Claim for which no property of

   the Debtors or the Bankruptcy Estates serves as security or collateral. It also consists of the

   Claims for unsecured debts, liabilities, and demands or any character whatsoever owed by the

   Debtors, including, without limitation, all Claims noted on the Schedules filed herein, all

   amendments hereto, and all Claims by Persons having actual and/or constructive notice or

   knowledge of these Bankruptcy Cases.

                   1.1.49. “General Unsecured Creditor” means the Holder of a General

   Unsecured Claim against the Debtors.

                   1.1.50. “Government Bar Date” means that certain date to be fixed by the

   Bankruptcy Court upon the filing of a motion by the Debtors, pursuant to Bankruptcy Rule

   3003(c)(3), by which all Governmental Units asserting Claims against the Debtors (other than

   Administrative Expense Claims) are required to file proofs of claim or be forever barred from




                                                                                                  9
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 10 of
                                           47



   asserting such Claims against the Debtors or their property and from voting on this Plan and/or

   sharing in any distributions hereunder.

                   1.1.51. “Government Unit” has the meaning set forth in Section 101(27) of the

   Bankruptcy Code.

                   1.1.52. “Heller Draper Carve Out” [Intentionally Omitted].

                   1.1.53. “Holder” means the holder, as of the Distribution Record Date, of any

   Claim, including without limitation any one or more of Administrative Expense Claims, Priority

   Claims, or General Unsecured Claims.

                   1.1.54. “Impaired” means with respect to any Class of Claims or Existing

   Equity Interests under this Plan in which this Plan has altered the legal, equitable, and

   contractual rights of such Claims or Existing Equity Interests, and a Claim is Impaired unless it

   meets one of the exceptions specified in Section 1124 of the Bankruptcy Code.

                   1.1.55. “Insider” shall have the meaning set forth in Section 101(31) of the

   Bankruptcy Code.

                   1.1.56. “Insider Claims” means any Administrative Claims, Secured Claims or

   General Unsecured Claims held by any Insider.

                   1.1.57. “Insider Parties” means any Insider together with each of their

   respective present or former shareholders, members, officers, directors, managers, employees,

   successors, assigns, heirs, agents, advisors, attorneys, insiders, and professionals (each an Insider

   Party).

                   1.1.58. “Intercompany Claims” means any Claim by one Debtor against

   another Debtor.

                   1.1.59. “IRC” means the Internal Revenue Code of 1986, as amended.



                                                                                                     10
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 11 of
                                           47



                   1.1.60. “Lenders” shall mean Edward Milner and Celtic.

                   1.1.61. “Lender Claims” means the claims of Celtic and Milner as set forth in

   this Plan.

                   1.1.62. “Lien” has the meaning set forth in Section 101(37) of the Bankruptcy

   Code.

                   1.1.63. “Milner” shall mean Edward Milner.

                   1.1.64. “Payment Plan” shall mean the payments to the Debtors’ Creditors

   provided in Articles III and IV of this Plan.

                   1.1.65. “Person” has the meaning set forth in Section 101(41) of the Bankruptcy

   Code.

                   1.1.66. “Petition Date” means, with respect to each of the Debtors, the date on

   which each of the Debtors filed its voluntary petition.

                   1.1.67. “Plan” means this Joint Chapter 11 Plan of Reorganization of the

   Debtors, including, without limitation, the exhibits and schedules hereto, as the same may be

   amended or modified from time to time in accordance with the provisions of the Bankruptcy

   Code and the terms hereof.

                   1.1.68. “Plan Rate” means the greater of the Till rate determined by this Court

   or six percent (6%).

                   1.1.69. “Plan Supplement” means certain forms of documents and information

   specified in this Plan.

                   1.1.70. “Priority Claim” means a Claim entitled to priority in payment as

   specified in Sections 507(a)(1)-(10) of the Bankruptcy Code.




                                                                                               11
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 12 of
                                           47



                   1.1.71. “Priority Tax Claim” means any Claim of a governmental unit of the

   kind entitled to priority in payment as specified in Sections 502(i) and 507(a)(8) of the

   Bankruptcy Code.

                   1.1.72. “Pro Rata” means, with reference to any distribution on account of any

   Allowed Claim in any Class, a distribution equal in amount to the ratio (expressed as a

   percentage) that the amount of such Allowed Claim bears to the aggregate amount of Allowed

   Claims in such Class.

                   1.1.73. “Professional” means any Court-approved professional Person employed

   by the Debtors or the Unsecured Creditors Committee in the Bankruptcy Cases at any time

   before the Confirmation Date.

                   1.1.74. “Property of the Estate” is defined in Section 541 of the Bankruptcy

   Code.

                   1.1.75. “Rejection Claim” means any Claim arising out of the rejection of an

   executory contract or unexpired lease pursuant to Section 365 of the Bankruptcy Code. Allowed

   Rejection Claims are classified and as an unsecured claim in the Class of unsecured claims for

   the counter-party to the rejection claim.

                   1.1.76. “Rejection Claim Bar Date” means that date that is ten (10) days after

   the Confirmation Date.

                   1.1.77. “Reorganized Debtors” means the Debtor after the Effective Date, or

   any successor thereto by merger, consolidation or otherwise.

                   1.1.78. “Retained Causes of Action” means any Causes of Action specifically

   or implicitly preserved and retained under this Plan.




                                                                                              12
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 13 of
                                           47



                   1.1.79. “Sale” shall mean the sale of the assets of the Debtors if the Court does

   not confirm the Debtors’ Payment Plan.

                   1.1.80. “Schedules” means, collectively, the schedules of assets and liabilities,

   schedules of executory contracts and unexpired leases and statements of financial affairs filed by

   the Debtors under Section 521 of the Bankruptcy Code, Bankruptcy Rule 1007 and the Official

   Bankruptcy Forms in the Bankruptcy Case, as have been amended or supplemented through the

   Confirmation Date pursuant to Bankruptcy Rule 1007.

                   1.1.81. “Secured Claim” means any Claim that is secured by a Lien on

   Collateral.

                   1.1.82. “Secured Creditor” means those Creditors who possess valid and

   perfected Liens against any property of the Debtors.

                   1.1.83. “Unliquidated Claim” means any Claim, the amount of liability for

   which has been not fixed, whether pursuant to agreement, applicable law or otherwise, as of the

   date on which such Claim is asserted or sought to bet estimated.

                   1.1.84. “Unsecured Claim” means any Claim that is not secured by a Lien on

   Collateral.

                   1.1.85. “Voting Class” means a Class specified as such in Article III of this

   Plan.

           1.2     Interpretation: Application of Definitions and Rules of Construction. The

   words “herein,” “hereof,” “hereto,” “hereunder” and other words of similar import refer to this

   Plan as a whole and not to any particular Section. Subsection or clause contained in this Plan. A

   term used herein that is not otherwise defined herein shall have the meaning ascribed to that term

   in the Bankruptcy Code. The rules of construction contained in Section 102 of the Bankruptcy



                                                                                                  13
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 14 of
                                           47



   Code shall apply to the construction of this Plan. The headings in this Plan are for convenience

   of reference only and shall not limit otherwise affect any provisions of this Plan.

                                     ARTICLE II.
                     PROVISIONS FOR PAYMENT OF ADMINISTRATIVE
                            EXPENSE AND PRIORITY CLAIMS

          2.1      Administrative Expense Claims.

                   2.1.1    Administrative Expense Claims. All requests for the allowance and

   payment of an Administrative Expense Claim (including any Professional Administrative

   Expense Claim) must be filed as a motion with the Bankruptcy Court on or before the

   Administrative Expense Claim Bar Date, or such other date as approved by order of the

   Bankruptcy Court, and such motion shall be served upon the Reorganized Debtors and other

   parties-in-interest, in accordance with the Bankruptcy Code and the Bankruptcy Rules. Holders

   of alleged Administrative Claims must satisfy their burden regarding allowance and payment of

   their Administrative Expense Claim. The failure to file and serve such a motion or

   application for allowance and payment of an Administrative Expense Claim or a

   Professional Administrative Expense Claim timely and properly shall result in such

   Administrative Expense Claim being forever barred and discharged. For the avoidance of

   doubt, an Administrative Expense Claim asserted through a proof of claim filed in the

   Bankruptcy Cases is invalid unless a timely motion for allowance and payment of an

   Administrative Expense Claim is filed.

                   2.1.2    Payments to Holders of Allowed Administrative Expense Claim. To

   the extent any non-Professional Administrative Expense Claims are Allowed pursuant to Article

   II of this Plan, and unless otherwise agreed to by the Holder of such Claim prior to the Effective

   Date of this Plan, the Holder of any Allowed Administrative Expense Claim will be paid by the



                                                                                                  14
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 15 of
                                           47



   Reorganized Debtors in Cash the Allowed amount of such Claim on the later of (a) the Effective

   Date, or (b) the date on which such Administrative Expense Claim is determined to be Allowed

   by Final Order of the Bankruptcy Court.

                   2.1.3   United States Trustee Fees. With respect to amounts due to the Office

   of the United States Trustee, the Reorganized Debtors shall pay the appropriate sum required by

   28 U.S.C. § 1930(a)(6) within thirty (30) days of the Effective Date. The Reorganized Debtors

   shall timely pay the to the United States Trustee any and all post-confirmation quarterly fees as

   required by 28 U.S.C. § 1930(a)(6) until such time as these Bankruptcy Cases are converted,

   dismissed or closed by the Court. Additionally, the Reorganized Debtors shall submit to the

   United States Trustee post-confirmation quarterly operating reports in the format prescribed by

   the United States Trustee until such time as these Bankruptcy Cases are converted, dismissed or

   closed by the Court. At this time, the Debtors are current on all fees owed to the United States

   Trustee.

                   2.1.4   Professional Administrative Expense Claims. Any Professional

   seeking any award by the Bankruptcy Court of compensation for services rendered and

   reimbursement of expenses incurred through and including the Confirmation Date under

   Sections 330, 331, 503(b)(2), 503 (b)(3), 503(b)(4) or 503(b)(5) of the Bankruptcy Code shall (a)

   file, on or before the Administrative Claim Bar Date, their respective applications for final

   allowances of compensation for services rendered and reimbursement of expenses incurred; (b)

   be paid in full on the date on which such Professional Administrative Expense Claim is Allowed

   by Final Order; and (c) be able to apply any amount held in retainer up to amounts as allowed by

   Final Order by the Bankruptcy Court.

          2.2      Priority Claims.



                                                                                                 15
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 16 of
                                           47



                   2.2.1    Priority Claim– Other Than Under Section 507(a)(8). The Debtors

   contend that there are no Allowed Priority Claims other than those arising under Section

   507(a)(8) of the Bankruptcy Code. To the extent there are any such Allowed Priority Claims,

   each Holder of such Claim will receive the treatment required by Section 1129(a)(9)(A) or (B) of

   the Bankruptcy Code, as appropriate.

                   2.2.2    Priority Claims Under Section 507(a)(8). The Holder of any such

   Allowed Priority Claim arising under Section 507(a)(8) of the Bankruptcy Code will be paid

   based upon a five (5) year amortization and the interest rate allowed by law on the Effective Date

   of this Plan. Payments shall be made quarterly with the first payment commencing on three (3)

   months after the Effective Date.

                   2.2.3 DIP Loan Claim and the Factoring DIP Claim. The Holder of a Claim

   incident to the DIP Loan and the Factoring DIP Claim approved by the Court shall be paid in full

   on or prior to the Effective Date.

                                 ARTICLE III.
           CLASSIFICATION OF CLAIMS AND EXISTING EQUITY INTERESTS

          3.1      Classification of Claims. The following are the Classes of Claims against and

   Existing Equity Interests in the Debtors:

          Class Designation


          1        Administrative Expense Claim
          2        Priority Claims (Exclusive of Priority Tax Claims)
          3        Milner Claim
          4        Celtic Claim
          5        Cape Quarry Unsecured Creditors
          6        Equity Holder of Cape Quarry

                                     ARTICLE IV.
                     GENERAL PROVISIONS OF THIS PLAN, PROVISIONS
                    FOR ALTERNATING THE RIGHTS OF CREDITORS AND
                   SPECIFICATIONS OF THE TREATMENT OF EACH CLASS

                                                                                                  16
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 17 of
                                           47




           4.1     Administrative Expense Claims (Class 1). To the extent any non-Professional

   Administrative Expense Claims are Allowed pursuant to Article II of this Plan, and unless

   otherwise agreed to by the Holder of such Claim prior to the Effective Date of this Plan, the

   Holder of any Allowed Administrative Expense Claim will be paid by the Reorganized Debtors

   in Cash the Allowed amount of such Claim on the later of (a) the Effective Date, or (b) the date

   on which such Administrative Expense Claim is determined to be Allowed by Final Order of the

   Bankruptcy Court. Accordingly, Class 1 is unimpaired under this Plan, and is not is entitled to

   vote to accept or reject this Plan.

           4.2     Priority Claims (Exclusive of Priority Tax Claims (Class 2). To the extent any

   Priority Claims arising under Section507(a)(8) of the Bankruptcy Code are Allowed, pursuant to

   Section 1129(a)(9)(C) or (D) of the Bankruptcy Code, the Holder of any such Allowed Priority

   Claim will be paid in full on the Effective Date.

           4.3     Milner Claim (Class 3).

                   4.3.1   Payment of the Milner Claim. The Milner Claim shall be paid based on

                           the following: and transferred without obligations from any other outside

                           agreement

                           a) On the Effective Date Milner shall be paid the sum of $4,500,000.00

                               which includes and subsumes the full sum of the balance of the

                               Millner DIP loan.

           4.4     Celtic Allowed Secured Claim (Class 4). The Celtic Allowed Secured Claim

   shall be paid in full based upon the following:

                   a)      Celtic will release all liens with the exception of the lien on the equipment

           originally financed.


                                                                                                     17
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 18 of
                                           47



                   b.) Celtic will be payed $25,000.00 on the effective date;

                   c.) The remainder principal amount equal to the Celtic Allowed Secured Claim,

          currently estimated to be $1,005,685.00 will be paid 90 days after the Debtor has taken

          over operations of the Quarry in Missouri; The sum will be paid from a refinance of the

          equipment, sums from accounts receivable and access to a line of credit from

          Amerisource.

          4.5      Cape Quarry Unsecured Creditors (Class 3). The Holders of undisputed Cape

   Quarry Unsecured Claims will be paid in full. They shall receive their pro-rata share of

   $375,00.00 on the effective date. The remainder of the sums due the undisputed claims shall be

   paid out over a period of 36 months in equal monthly installments or sooner as cash flow allows.



          4.6      Cape Quarry Equity Holders (Class 4). The holders of equity interests in Cape

   Quarry shall have their interests extinguished. In exchange for a 100% interest in the Debtor the

   Equity Interests shall contribute the sum of $6,000,000.00($4,000,000.00 loan, 2,000,000.00

   from new equity) from loan provided by Amerisource which is already pre approved and payable

   upon confirmation (Exhibit A) and $3,250,000.00 in cash from the Equity Interests. Trey Cline

   shall not be required to make any capital contribution an in exchange for past services and

   amount infused into the Debtor prior to the petition shall receive a 25% interest in the Debtor

                                ARTICLE V.
             MEANS OF IMPLEMENTATION AND EXECUTION OF THIS PLAN

          5.1      Exit Loan.    The Exit Lender shall provide three facilities to the Debtor to

   implement the Plan. The three facilities shall be an inventory facility , a term loan and a

   receivable facility on the terms attached hereto as Exhibit A. More formal documents will be

   made available upon confirmation of the plan.


                                                                                                     18
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 19 of
                                           47



          5.2      Equity Interest The Equity Interests shall on the Effective Date of the Plan make

   the contribute to the Debtor the sum of $6,000,000.00 ($4,000,000.00 loan, 2,000,000.00 from

   new equity from Amerisource) and $3,250,000.00 cash from the Equity Interests.

          5.3      Payments for Administrative, Priority and Creditors’ Claims. Payments for

   creditors of the Debtors will be made from 1) funds on hand in the Debtors’ DIP account; 2) the

   Exit Loan; 3) the funds received from the Equity Investors 4) operations of the Debtors; or 5)

   recoveries from any retained causes of action.

          5.3      Vesting of Assets. On the Effective Date, the Debtors, their properties and

   interests in property, and their operations will be released from the jurisdiction of the Bankruptcy

   Court, and all property of the Bankruptcy Estates of the Debtors will vest in the Reorganized

   Debtors free and clear of all Claims, Liens, encumbrances, charges, and other interests, but

   specifically subject to the obligations of the Reorganized Debtors as provided in this Plan.

          5.4      Sources of Payments. There are five (5) principal sources of payments by which

   this Plan will be funded. The sources are: 1) the Exit Loan; 2) the Equity Investor Funds 3)

   3)Operations of the Debtors; 4) funds in the DIP Account; and 5) recoveries from any retained

   causes of action.

          5.5      Preservation of Retained Causes of Action. The Debtors do not intend to

   pursue avoidance actions against Cape Quarry’s Unsecured Creditors with the exception of the

   Ryan Istre scheduled on form 204 in the Cape Quarry proceeding. Notwithstanding the

   foregoing, the Debtors reserve the right to assert avoidance action rights by way of set-off

   against the Cape Quarry Unsecured Creditors The Debtors hereby preserve and may pursue the

   following claims:




                                                                                                    19
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 20 of
                                           47



            a) Claim for Turnover against Integrity Black Lake Fleeting Service, LLC and Ivan

                  Leon Johnson, Jr. and Theresa Ann Darce Johnson;

            b) All other claims listed in Schedule 5.5 attached hereto.

                                             ARTICLE VI.

                   ADMINISTRATION AND IMPLEMENTATION OF THIS PLAN

            6.1      Administration by the Reorganized Debtors. Except as otherwise provided

   herein, this Plan will be administered and implemented by the Reorganized Debtors, which shall

   be vested with full legal power, capacity and authority, and shall be directed to administer and

   implement this Plan.

            6.2      The Reorganized Debtors as Disbursing Agents. Except with respect to any

   distributions to be made to the Holders of Allowed General Unsecured Claims, the Reorganized

   Debtors or their chosen designee shall serve as the Disbursing Agent under this Plan. The

   Reorganized Debtors may be authorized and directed to review, object to, prosecute, negotiate,

   settle or otherwise compromise any Claims in accordance with Bankruptcy Rule 9019. The

   powers granted to the Reorganized Debtors shall be exercisable without further approval of the

   Court.

            6.3     Implementation of this Plan To implement this Plan the Debtors, will execute all

   documents deemed necessary to effectuate the terms of this Plan.

            6.4      Privileges of Debtors. On the Effective Date, all of the Debtors' privileges,

   including, but not limited to, corporate privileges, confidential information, work product

   protections, attorney-client privileges, and other immunities or protections (the “Privileges”)

   shall be transferred, assigned and delivered to the Reorganized Debtors, without waiver,

   limitation or release, and shall vest with the Reorganized Debtors. The Reorganized Debtors



                                                                                                 20
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 21 of
                                           47



   shall hold, and be the beneficiary of, all Privileges and shall be entitled to assert all Privileges on

   and after the Effective Date, and the Reorganized Debtors shall be entitled to assert such

   privilege and immunity to the same extent that the Debtors or the Bankruptcy Estates were

   entitled to do so prior to the Effective Date. For purposes of clarity, this Section is not intended

   to expand or restrict the rights, if any, of third parties to their own privileges or any common

   interest or joint privileges. Such privileges, if any, are not waived or transferred by this

   provision.

          6.5      Distributions to Holders as of the Confirmation Date. As of the close of

   business on the Confirmation Date, the Claims Register and other registers as maintained by the

   Clerk of the Bankruptcy Court will be closed and there will be no further changes in the record

   Holder of any Claim. The Reorganized Debtors will not have any obligation to recognize any

   transfer of any Claim occurring after the Confirmation Date, and the Reorganized Debtors will

   instead be authorized and entitled to recognize and deal for all purposes under this Plan only with

   those record Holders stated on the Schedules and/or Claims Register, as the case may be, and

   other registers as of the close of business on the Confirmation Date.

          6.6      Post-Confirmation Role as of the Effective Date. Except as otherwise provided

   in this Plan, all rights and obligations of the Debtors under this Plan that exist or continue after

   the Effective Date shall vest in the Reorganized Debtors pursuant to the terms of this Plan and

   shall be rights and obligations exercisable exclusively by the Reorganized Debtors after the

   Effective Date.

          6.7      Effectuating Documents and Further Transactions. The Reorganized Debtors

   are authorized and directed to execute, deliver, file or record such contracts, instruments,




                                                                                                       21
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 22 of
                                           47



   releases, indentures, and other agreements or documents and take such actions as may be

   necessary or appropriate to effectuate and further evidence the terms and conditions of this Plan.

   process approved by this Court.

                                   ARTICLE VIII.
                   PROVISIONS GOVERNING/VOTING AND DISTRIBUTIONS

          8.1      Voting of Claims. Each Holder of an Allowed Claim in an Impaired Class of

   Claims is entitled to vote on this Plan.

          8.2      Nonconsensual Confirmation. If any Impaired Class of Claims entitled to votes

   hall not accept this Plan by the requisite statutory majority provided in Section 1126(c) of the

   Bankruptcy Code, the Debtors reserve the right to amend this Plan or to undertake to have the

   Bankruptcy Court confirm this Plan under Section 1129(b) of the Bankruptcy Code or both.

   Section 1129(b) of the Bankruptcy Code provides that this Plan may be confirmed by the Court

   despite not being accepted by every Impaired Class if (i) at least one Impaired Class of Claims,

   excluding the Claims of Insiders, has accepted this Plan; and (ii) the Court finds that this Plan

   does not discriminate unfairly and is fair and equitable to the rejected Classes. Among other

   things, such a finding would require a determination by the Court that this Plan provides that no

   Holder of an Allowed Claim or Interest junior to the rejecting Class will receive or retain

   property or payment under this Plan until or unless such rejecting Class is paid in full. The

   Debtors reserve the right pursuant to Section 1129(b) of the Bankruptcy Code to request the

   Court to confirm this Plan if all of the applicable requirements of Section 1129(a) of the

   Bankruptcy Code have been met. In addition, the Debtors reserve the right pursuant to Section

   1126(e) of the Bankruptcy Code to request the Court to strike any Ballot rejecting this Plan

   cast by any Holder of a Claim or interest which was not cast in good faith.

                                              ARTICLE IX.


                                                                                                   22
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 23 of
                                           47



                         PROCEDURES GOVERNING DISTRIBUTIONS

          9.1      Distributions. The Reorganized Debtors shall make distributions in accordance

   with this Plan, beginning as soon after the Effective Date as is deemed practicable by the

   Reorganized Debtors in their reasoned judgment, from Cash received under this Plan.

          9.2      Distributions on Account of Allowed Claims. All Allowed Claims in a

   particular Class held by a Creditor shall be aggregated and treated as a single Claim. Any

   Creditor holding multiple Allowed Claims shall provide to the Debtors a single address to which

   any distribution shall be sent. In the event that any payment or act under this Plan is required to

   be made or performed on a date that is not a Business Day, then the making of such payment or

   the performance of such act may be completed on the next succeeding Business Day, but shall be

   deemed to have been completed as of the required date.

          9.3      Disallowed Claims. In the event the Reorganized Debtors have asserted a Cause

   of Action under Chapter 5 of the Bankruptcy Code against the Holder of a Claim, then such

   Claim shall be deemed disallowed pursuant to Section 502(d) of the Bankruptcy Code.

   Consequently, the Holders of such Claims may not vote to accept or reject this Plan until the

   Cause of Action against such Claimant has been settled or adjudicated by the Bankruptcy Court

   and any amounts due the Debtors have been received.

          9.4      Estimated Claims. To the extent that any Claim is estimated for any purposes

   other than for voting, then in no event will such Claim be Allowed in an amount greater than the

   estimated amount.

          9.5      No Interest. Except as expressly stated in this Plan or otherwise allowed by Final

   Order of the Bankruptcy Court, no Holder of an Allowed Claim will be entitled to the accrual of




                                                                                                   23
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 24 of
                                           47



   Post-Petition Date interest or the payment of Post-Petition Date interest penalties, or late charges

   on account of such Claim for any purpose.

          9.6      Modification of Payment Terms. With the consent of the Holder of any such

   Allowed Claim, to the extent provided in Section 1123(a)(4) of the Bankruptcy Code, the

   Reorganized Debtors may modify the treatment of any Allowed Claim at any time after the

   Effective Date.

          9.7      Security Deposits. To the extent the Debtors have posted security deposits (with

   landlords, utilities or otherwise) which are less than the indebtedness secured thereby, those

   amounts may be set off against Allowed Secured Claims upon the written consent of the

   Reorganized Debtors or upon entry of a Final Order authorizing such offset. To the extent the

   Debtors have posted security deposits (with landlords, utilities or otherwise) which are greater

   than the indebtedness secured thereby, all amounts in excess of the indebtedness shall be

   remitted to the Reorganized Debtors promptly after the Effective Date and shall not be offset

   against any Claim.

          9.8      Delivery of Distributions. All distributions under this Plan shall be made by the

   Reorganized Debtors as set forth in this Plan. Subject to Bankruptcy Rule 9010, unless otherwise

   provided in this Plan, all distributions to any Holder of an Allowed Claim by the Reorganized

   Debtors will be made to the Holder of each Allowed Claim at the address of such Holder as

   listed in the Schedules, or on the books and records of the Debtors unless the Reorganized

   Debtors have been notified in advance in writing of a change of address, including, without

   limitation, by the timely filing of a proof of claim or interest by such Holder that provides an

   address for such Holder different from the address reflected in the Schedules or in the Debtors'

   books and records. In the event that any distribution to any Holder is returned as undeliverable,



                                                                                                    24
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 25 of
                                           47



   no distribution to such Holder will be made unless and until the Reorganized Debtors have been

   notified of the then-current address of such Holder, at which time or as soon as reasonably

   practicable thereafter, such distribution will be made to such Holder without interest; provided,

   however, that, such undeliverable distributions will be deemed unclaimed property under Section

   347(b) of the Bankruptcy Code at the expiration of ninety (90) days after the date of distribution,

   and any Claim of any Holder in or to such property shall be discharged and forever barred.

   Nothing herein shall require or be construed to require the Reorganized Debtors to locate any

   Holder of any Allowed Claim. Rather, it is the duty of each Holder of any Allowed Claim to

   keep the Reorganized Debtors apprised of its current mailing address. The Reorganized Debtors

   will have no obligation to attempt to locate any Holder of an Allowed Claim other than by

   reviewing the Schedules and the books and records maintained by Debtors (including any proofs

   of claim filed against the Debtors).

          9.9      Manner of Payment. At the option of the Reorganized Debtors, any Cash

   payment to be made hereunder may be made by a check or, at the option of the Reorganized

   Debtors, by wire transfer.

          9.10     Withholding and Reporting Requirements. In connection with this Plan and all

   instruments issued in connection therewith and distributed thereunder, the Reorganized Debtors

   shall comply with all applicable withholding and reporting requirements imposed by any federal,

   state or local taxing authority, and all distributions under this Plan shall be subject to any such

   withholding or reporting requirements.

          9.11     Time Bar to Cash Payments. Checks issued by the Reorganized Debtors in

   accordance with this Plan in respect of Allowed Claims shall be null and void if not negotiated

   within sixty (60) days after the date of issuance thereof. Requests for reissuance of any check



                                                                                                   25
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 26 of
                                           47



   shall be made to the Reorganized Debtors by the Holder of the Allowed Claim to whom such

   check was originally issued. Any such request in respect of such a voided check shall be made on

   or before thirty (30) days after the expiration of the sixty (60) day period following the date of

   issuance of such check. Thereafter, the amount represented by such voided check shall

   irrevocably revert to the Reorganized Debtors for the benefit of the Holders of other Claims and

   any Claim in respect of such voided check shall be discharged and forever barred from assertion

   against the Reorganized Debtors.

          9.12     Minimum Distributions. No payment of Cash in an amount less than $100 shall

   be made by the Reorganized Debtors. Any Cash that cannot be distributed in accordance with

   this Section 9.12 shall automatically vest in the Reorganized Debtors for the benefit of the

   Holders of other Claims.

          9.13     Setoffs and Recoupment. The Reorganized Debtors may, but shall not be

   required to, set off against any Claim (for purposes of determining the Allowed amount of such

   Claim on which distribution shall be made), any Claims of any nature whatsoever that the

   Reorganized Debtors may have against the Holder of such Claim, but neither the failure to do so

   nor the allowance of any Claim hereunder shall constitute a waiver or release by the Reorganized

   Debtors of any such claim the Debtors may have against the Holder of such Claim. In addition,

   this Plan shall not adversely affect the right of recoupment by creditors against the Debtors.

          9.14     Allocation of Plan Distribution Between Principal and Interest. All

   distributions to the extent not otherwise allocated in respect of any Allowed Claim made by the

   Reorganized Debtors shall be allocated first to the principal amount of such Allowed Claim, as

   determined for federal income tax purposes, and thereafter, to the remaining portion of such




                                                                                                    26
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 27 of
                                           47



   Claim comprising interest, if any (but solely to the extent that interest is an allowable portion of

   such Allowed Claim).

                                 ARTICLE X.
             PROCEDURES FOR TREATING DISPUTED CLAIMS UNDER PLAN

          10.1     Objections to Claims. Except insofar as a Claim is Allowed under this Plan, the

   Reorganized Debtors shall be entitled to and shall have sole discretion to object to any Claim

   asserted against the Debtors, and the Reorganized Debtors reserve the right to file any objection

   to any Claim on or before one hundred eighty (180) days after the Effective Date, and such time

   period can be extended for cause upon request and approval by the Bankruptcy Court. For the

   avoidance of doubt, the Debtors, and the Reorganized Debtors after the Effective Date,

   specifically reserve and retain sole discretion to object to the validity, nature and amount of any

   Claim, as well as the extent, validity and priority of any alleged security interests asserted in

   connection with any Secured Claims asserted against the Debtors.

          10.2     No Distributions Pending Allowance. Notwithstanding any other provision of

   this Plan, if any portion of an Administrative Expense Claim or a Claim is Disputed, at the

   option of the Reorganized Debtors, no payment or distribution provided in this Plan shall be

   made on account of such Administrative Expense Claim or Claim unless and until such Disputed

   Administrative Expense Claim or Claim is resolved and becomes Allowed.

          10.3     Estimation of Claims. The Reorganized Debtors may request at any time that the

   Bankruptcy Court estimate any Contingent Claim, Unliquidated Claim or Disputed Claim

   pursuant to Section 502(c) of the Bankruptcy Code regardless of whether the Debtors previously

   objected to such Claim or whether the Bankruptcy Court has ruled on any such objection, and the

   Bankruptcy Court will retain jurisdiction to estimate any Claim at any time during litigation

   concerning any objection to any Claim, including, without limitation, during the pendency of any


                                                                                                    27
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 28 of
                                           47



   appeal relating to any such objection. In the event that the Bankruptcy Court estimates any

   Contingent Claim, Unliquidated Claim or Disputed Claim, the amount so estimated will

   constitute either the Allowed amount of such Claim or a maximum limitation on such Claim, as

   determined by the Bankruptcy Court. If the estimated amount constitutes a maximum limitation

   on the amount of such Claim, the Reorganized Debtors may pursue supplementary proceedings

   to object to the allowance of such Claim. All of the aforementioned objection, estimation and

   resolution procedures are intended to be cumulative and not exclusive of one another.



                                      ARTICLE XI.
                           PROVISIONS GOVERNING EXECUTORY
                           CONTRACTS AND UNEXPIRED LEASES

          11.1     Assumption or Rejection of Executory Contracts. The Bankruptcy Code

   empowers the Debtors to assume or reject their executory contracts and unexpired leases. All

   executory contracts and unexpired leases that existed between the Debtors and any non-Insider

   Person or entity will be deemed to be rejected by the Debtors as of the Petition Date, except for

   any executory contract or unexpired lease that has previously been rejected pursuant to an order

   of the Bankruptcy Court or is listed on Schedule 11.1 to this Plan. For the avoidance of doubt,

   the Debtors specifically reserve the right to amend Schedule 11.1 of this Plan at any time prior to

   the Confirmation Date. In the event that the Debtors, pursuant to this Section 11.1, add any

   executory contract or unexpired lease to Schedule 11.1 prior to the Confirmation Date, the

   Debtors shall provide written notice to all counterparties to such executory contract or unexpired

   lease and include therein the amount of any associated Cure Amount Claim, if any. For the

   avoidance of doubt, listing a contract or lease on Schedule 11.1 will not constitute an admission




                                                                                                   28
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 29 of
                                           47



   by the Debtors that such contract or lease is an executory contract or unexpired lease subject to

   Section 365 of the Bankruptcy Code or that the Debtors have any liability thereunder.

          11.2     Approval of Assumption or Rejection of Executory Contracts and Unexpired

   Leases. Entry of the Order approving the Disclosure Statement will constitute the approval,

   pursuant to Sections 365(a) and 1123(b2) of the Bankruptcy Code, of the assumption or

   rejection, as applicable, of the executory contracts and unexpired leases assumed and rejected, as

   applicable, pursuant to the foregoing Section.

          11.3     Bar Date for Filing Proofs of Claim Relating to Executory Contracts and

   Unexpired Leases Rejected Pursuant to this Plan. Any Rejection Claim must be filed with the

   Bankruptcy Court and served upon the attorneys for the Debtors on or before the Rejection

   Claim Bar Date. In the event that the rejection of an executory contract or unexpired lease by the

   Debtors or the Reorganized Debtors results in damages to the other party or parties to such

   contract or lease, a Claim for such damages, if not evidenced by a timely-filed Rejection Claim,

   will be forever barred and will not be enforceable against the Debtors, the Bankruptcy Estates or

   the Reorganized Debtors.

          11.4     Payments Related to Cure Amount Claims and Deadline to Object to or

   Assert any Cure Amount Claim.

                   11.4.1 Payment of Cure Amount Claims. With respect to any executory

   contract or unexpired lease to be assumed pursuant to this Plan, Schedule 11.1 of this Plan

   further provides the Debtors’ proposed Cure Amount Claim, if any, associated with each such

   executory contract and unexpired lease. Cure Amount Claims will be satisfied, pursuant to

   section 365(b)(1) of the Bankruptcy Code, at the option of the Debtors, (1) by payment of the

   Cure Amount Claim in Cash on the Effective Date or (2) on such other terms as are agreed to by



                                                                                                  29
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 30 of
                                           47



   the parties to such Executory Contract or Unexpired Lease. To the extent that any counterparty to

   an executory contract or unexpired lease to be assumed by the Debtors pursuant to this Plan

   disputes the asserted amount of the Cure Amount Claim or asserts any other dispute regarding

   the proposed assumption, the payment of any Cure Amount Claim required by section 365(b)(1)

   of the Bankruptcy Code will be made following the entry of a Final Order resolving the dispute

   and approving the assumption.

                   11.4.2 Objections to Cure Amount Claims. Assumption of any executory

   contract or unexpired lease set forth on Schedule 11.1 of this Plan, together with the associated

   Cure Amount Claim set forth thereon, will be deemed effective as of the Effective Date unless

   the other party (or parties) to such executory contract or unexpired lease files in the Bankruptcy

   Cases and serves on the Debtors not later than five (5) days prior to the Confirmation Date an

   objection to (1) the amount of any Cure Amount Claim as set forth on Schedule 11.1; (2) the

   ability of the Debtors “adequate assurance of future performance” (within the meaning of section

   365 of the Bankruptcy Code) under the executory contract or unexpired lease to be assumed; or

   (3) any other matter pertaining to assumption of such executory contract or unexpired lease.

                                     ARTICLE XII.
                       CONDITIONS PRECEDENT TO EFFECTIVE DATE

          12.1     Condition Precedent to Effectiveness. The Effective Date will not occur and this

   Plan will not become effective unless and until (a) the Confirmation Order shall have been

   entered and shall have become a Final Order; and (b) the Exit Loan has been funded.

          12.2     Waiver of Condition Precedent. [Intentionally Omitted]

          12.3     Satisfaction of Condition Precedent. Any actions required to be taken on the

   Effective Date will take place and will be deemed to have occurred simultaneously, and no such

   action will be deemed to have occurred prior to the taking of any other such action. In the event


                                                                                                  30
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 31 of
                                           47



   that the condition precedent specified has not occurred or otherwise been waived, (i) the

   Confirmation Order will be vacated, (ii) the Debtors and all Holders of Claims and Existing

   Equity Interests will be restored to the status quo ante as of the day immediately preceding the

   Confirmation Date as though the Confirmation Date never occurred, and (iii) the Debtors'

   obligations with respect to Claims and Existing Equity Interests will remain unchanged and

   nothing contained in this Plan will constitute or be deemed a waiver or release of any Claim or

   Existing Equity Interest by or against the Debtors or any other Person to prejudice in any manner

   the rights of the Debtors or any Person in any further proceedings involving the Debtors.




                                      ARTICLE XIII
                        MANAGEMENT AND BOARD OF DIRECTORS
                              OF THE REORGANIZED DEBTOR

           13.1 The Board of Directors of the Reorganized Debtor shall consist of the following:

           Darius Moore, Trey Cline, James Moore and Collis Temple.



           The following shall be the officers of the Reorganized Debtor and the salary of such

   officers;

           Darius Moore Salary                                                $150,000.00

           Trey Cline Salary                                                  $150,000.00

           Jim Provine (Officer) Salary                                       $65,000.00


                                       ARTICLE XIV.
                                  EFFECT OF CONFIRMATION




                                                                                                 31
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 32 of
                                           47



          14.1     Binding Effect. Subject to the occurrence of the Effective Date, on and after the

   Confirmation Date, the provisions of this Plan will bind any Holder of a Claim against, or

   Existing Equity Interest in, the Debtors and such Holder's respective successors and assigns,

   whether or not the Claim or Existing Equity Interests of such Holder is Impaired under this Plan

   and whether or not such Holder is entitled to distribution under this Plan.

          14.2     Discharge of Claims. The confirmation of this Plan does not discharge the

   Debtors from any existing Debts and Claims asserted against the Debtors that arose at any time

   prior to the Effective Date, as provided by Section 1141(d)(3)(A) of the Bankruptcy Code.

          14.3     Release and Exculpation.

          EACH OF THE DEBTORS AND EACH HOLDER OF A CLAIM OR INTEREST

   WHO (I) ACCEPTS A DISTRIBUTION UNDER THIS PLAN, (II) VOTES TO ACCEPT OR

   IS DEEMED TO ACCEPT THIS PLAN, OR (III) DOES NOT TIMELY SUBMIT ITS

   BALLOT VOTING ON THIS PLAN, SHALL, TO THE FULLEST EXTENT PERMITTED BY

   APPLICABLE LAW, BE CONCLUSIVELY DEEMED FOR ALL PURPOSES TO HAVE

   FOREVER WAIVED ANY AND ALL CAUSES OF ACTION, OBLIGATIONS, SUITS,

   JUDGMENTS, DAMAGES, DEMANDS, LOSSES, OR LIABILITIES WHATSOEVER,

   AGAINST ALL COVERED PARTIES (AS DEFINED IN THIS PLAN) ARISING PRIOR TO

   THE EFFECTIVE DATE, AND RELEASE ALL COVERED PARTIES FROM ALL CAUSES

   OF ACTION, OBLIGATIONS, SUITS, JUDGMENTS, DAMAGES, DEMANDS, LOSSES,

   OR LIABILITIES WHATSOEVER ARISING PRIOR TO THE EFFECTIVE DATE,

   INCLUDING, BUT NOT LIMITED TO, ALL CAUSES OF ACTION ARISING IN

   CONNECTION WITH OR RELATED TO ANY ACT OR OMISSION IN CONNECTION

   WITH, RELATING TO, OR ARISING OUT OF, THE (A) OPERATIONS OF THE DEBTORS



                                                                                                 32
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 33 of
                                           47



   PRIOR TO AND DURING THE CASES, (B) BUSINESS OR CONTRACTUAL

   ARRANGEMENTS BETWEEN ANY HOLDER OF A CLAIM OR INTEREST WHO (I)

   ACCEPTS A DISTRIBUTION UNDER THIS PLAN, (II) VOTES TO ACCEPT OR IS

   DEEMED TO ACCEPT THIS PLAN, OR (III) DOES NOT TIMELY SUBMIT ITS BALLOT

   VOTING ON THIS PLAN AND ANY COVERED PARTIES, (C) SUBJECT MATTER OF OR

   THE TRANSACTIONS OR EVENTS GIVING RISE TO ANY CLAIM OR INTEREST THAT

   IS TREATED IN THIS PLAN, (D) PURSUIT OF CONFIRMATION OF THIS PLAN, (E)

   CONSUMMATION OF THIS PLAN, (F) ADMINISTRATION OF THIS PLAN, (F)

   PROPERTY TO BE DISTRIBUTED UNDER THIS PLAN, OR (G) TRANSACTIONS

   CONTEMPLATED BY THIS PLAN, TO THE FULLEST EXTENT PERMISSIBLE UNDER

   APPLICABLE LAW, EXCEPT AS TO OBLIGATIONS EXPRESSLY PROVIDED IN OR

   RESERVED BY THIS PLAN OR THE CONFIRMATION ORDER. ON THE EFFECTIVE

   DATE, ANY AND ALL CAUSES OF ACTION OF EACH OF THE DEBTORS AND EACH

   HOLDER OF A CLAIM OR INTEREST WHO (I) ACCEPTS A DISTRIBUTION UNDER

   THIS PLAN, (II) VOTES TO ACCEPT THIS PLAN, OR (III) DOES NOT TIMELY SUBMIT

   ITS BALLOT VOTING ON THIS PLAN AGAINST ANY OF THE COVERED PARTIES

   SHALL AUTOMATICALLY AND IMMEDIATELY BE FULLY AND FINALLY WAIVED,

   RELEASED, AND DISCHARGED FOR ALL PURPOSES.

          NONE OF THE COVERED PARTIES SHALL HAVE OR INCUR ANY LIABILITY

   TO, OR BE SUBJECT TO ANY RIGHT OF ACTION BY, ANY OF THE DEBTORS OR ANY

   HOLDER OF A CLAIM OR INTEREST OR ANY OTHER PARTY IN INTEREST IN THE

   CASES, OR ANY OF THEIR RESPECTIVE SHAREHOLDERS, MEMBERS, OFFICERS,

   DIRECTORS, MANAGERS, EMPLOYEES, AGENTS, REPRESENTATIVES, ATTORNEYS,



                                                                                 33
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 34 of
                                           47



   ADVISORS OR OTHER PROFESSIONAL REPRESENTATIVES, OR ANY OF THEIR

   SUCCESSORS, HEIRS, OR ASSIGNS, FOR ANY ACT OR OMISSION IN CONNECTION

   WITH, RELATING TO, OR ARISING OUT OF (I) THE CASES, (II) ANY ACT TAKEN OR

   OMITTED TO BE TAKEN ON OR AFTER THE PETITION DATE IN CONNECTION WITH

   THE CASES, OR (III) THE DISCLOSURE STATEMENT, THIS PLAN, OR THE

   DOCUMENTS AND ACTIONS NECESSARY TO PERFORM THIS PLAN, EXCEPT FOR

   OBLIGATIONS OF ANY OF THE COVERED PARTIES EXPRESSLY ARISING UNDER

   OR IN ACCORDANCE WITH THIS PLAN AND CONFIRMATION ORDER, AND EXCEPT

   FOR THEIR WILLFUL MISCONDUCT OR GROSS NEGLIGENCE; AND EACH OF THE

   COVERED PARTIES SHALL BE ENTITLED TO RELY REASONABLY UPON THE

   ADVICE OF COUNSEL WITH RESPECT TO THEIR DUTIES AND RESPONSIBILITIES

   UNDER THIS PLAN AND CONFIRMATION ORDER.

           FOR THE AVOIDANCE OF DOUBT AND NOTWITHSTANDING ANYTHING TO

   THE CONTRARY HEREIN, NO INSIDER PARTY OR DIRECTOR OR OFFICER OF THE

   DEBTORS SHALL (I) BE CONSIDERED A “COVERED PARTY,” OR (II) RELEASED

   FROM ANY OF THE DEBTORS OR ANY OTHER PARTY IN CONNECTION WITH THIS

   PLAN.

           Notwithstanding the foregoing, no Covered Party shall receive a release or exculpation in

   excess of that allowed under applicable Bankruptcy Law

           14.4    Plan Exclusive Remedy/Suit Limitation. Notwithstanding anything contained

   herein to the contrary, neither the Debtors, the Reorganized Debtors, the Officers nor the

   Guarantors shall be discharged and released from any liability for Claims under this Plan.




                                                                                                 34
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 35 of
                                           47



          Notwithstanding anything contained herein to the contrary, neither the Debtors,

   Reorganized Debtors, the Officers nor Guarantors shall be discharged and released from any

   liability for Claims under this Plan.



          14.5     Remedies Upon Plan Default. To the extent a default occurs under this Plan,

   creditors will be able to exercise whatever rights and remedies they possess under applicable

   Bankruptcy Law.

          14.6     Injunction or Stay. Except as otherwise expressly provided in this Plan or in the

   Confirmation Order, all Persons or entities who have held, hold or may hold Claims against the

   Debtors will be permanently enjoined, from and after the Effective Date, from (i) commencing or

   continuing in any manner any action or other proceeding of any kind on any such Claim against

   the Reorganized Debtors; (ii) the enforcement, attachment, collection or recovery by any manner

   or means of any judgment, award, decree or order against any Reorganized Debtors with respect

   to such Claim; (iii) creating, perfecting or enforcing any encumbrance of any kind against any

   Reorganized Debtors or against the property or interests in property of any Reorganized Debtors

   with respect to such Claim; (iv) asserting any right of setoff, subrogation or recoupment of any

   kind against any obligation due to any Reorganized Debtors or against the property or interests in

   property of any Reorganized Debtors with respect to such Claim; and (v) pursuing any Claim

   released pursuant to this Plan.

                                          ARTICLE XV.
                                       GENERAL PROVISIONS

          15.1     Tax Reporting Requirements. Each Holder of an Allowed Claim that is to

   receive a distribution under this Plan will have the sole and exclusive responsibility for the




                                                                                                  35
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 36 of
                                           47



   satisfaction and payment of any tax obligations imposed by any governmental unit, including

   income, withholding and other tax obligations, on account of such distribution.

          15.2     No Transfer Tax. Pursuant to Section 1146(a) of the Bankruptcy Code, the

   issuance, transfer or exchange of notes or equity securities under this Plan, the creation of any

   mortgage, deed of trust or other security interest, the assignment of any lease or sublease or the

   making or delivery of any deed or other instrument of transfer in anticipation of or in connection

   with this Plan, including, without limitation, any deeds, bills of sale or assignments executed in

   connection with any of the transactions contemplated under this Plan shall not be subject to any

   stamp, real estate transfer, mortgage recording or other similar tax.

          15.3     Expedited Tax Determination. The Reorganized Debtors are authorized under

   this Plan to request an expedited determination of taxes under Section 505(b) of the Bankruptcy

   Code for any or all returns filed for, or on behalf of, the Debtors for any and all taxable periods

   (or portions thereof) ending after the Petition Date through and including the Effective Date.

                                       ARTICLE XVI.
                                 MISCELLANEOUS PROVISIONS

          16.1     Headings; Descriptions. The foregoing descriptions are for informational

   purposes only and are not an admission by, nor prejudice the rights of, the Debtors and/or the

   Reorganized Debtors in all respects. Moreover, the descriptions contained herein and in any

   schedule provided in connection with this Plan are not exclusive. The inclusion or exclusion of

   any actions herein or on any such schedule is in no way a waiver of any Claim or cause of action

   whatsoever and all such Claims or causes of action are reserved and preserved. As of the date

   hereof, no determination has been made as to whether to pursue any such potential Claims or

   Causes of Action.




                                                                                                    36
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 37 of
                                           47



          16.2     Inconsistent Terms; Controlling Document. In the event of an inconsistency

   between the terms of the Confirmation Order or this Plan with the Disclosure Statement, or any

   other agreement entered into between or among the Debtors and any third party, this Plan shall

   control.

          16.3     Modification of Plan. Amendments or modifications of or to this Plan may be

   proposed in writing by the Debtors, at any time prior to the Confirmation Date, provided that this

   Plan, as altered, amended or modified satisfies the conditions of Sections 1122 and 1123 of the

   Bankruptcy Code and the Debtors have complied with Section 1125 of the Bankruptcy Code.

   This Plan may be altered, amended or modified at any time after the Confirmation Date and

   before substantial consummation, provided: (i) this Plan, as altered, amended or modified,

   satisfies the requirements of Sections 1122 and 1123 of the Bankruptcy Code; (ii) the

   Bankruptcy Court, after notice and a hearing, confirms this Plan, as altered, amended or

   modified, under Section 1129 of the Bankruptcy Code; and (iii) the circumstances warrant such

   alterations, amendments or modifications. A Holder of a Claim that has accepted this Plan will

   be deemed to have accepted this Plan, as altered, amended or modified, if the proposed

   alteration, amendment or modification does not materially and adversely change the treatment of

   the Claim of such Holder.

          Prior to the Effective Date, the Debtors may make appropriate technical adjustments and

   modifications to this Plan, provided that such technical adjustments and modifications are

   allowable under the Bankruptcy Code and Rules, without obtaining Bankruptcy Court approval

   and provided that such technical adjustments and modifications do not adversely affect in a

   material way the treatment of Holders of Claims or Existing Equity Interests.




                                                                                                  37
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 38 of
                                           47



           16.4    Revocation, Withdrawal, Amendment or Supplementation of this Plan. The

   Debtors reserve the right to revoke, withdraw, amend and/or supplement this Plan, in whole or in

   part, prior to the Confirmation Date. If the Debtors revoke or withdraw this Plan in whole prior

   to the Confirmation Date, then this Plan will be deemed null and void. If the Debtors amend

   and/or supplement this Plan prior to the Confirmation Date, then this Plan shall be subject to

   such amendment or supplementation, as applicable.

           16.5    Severability of Plan Provisions. In the event that, prior to the Confirmation

   Date, any term or provision of this Plan is held by the Bankruptcy Court to be invalid, void or

   unenforceable, the Bankruptcy Court shall have the power to alter and interpret such term or

   provision to make it valid or enforceable to the maximum extent practicable, consistent with the

   original purpose of the term or provision held to be invalid, void or unenforceable, and such term

   or provision shall then be applicable as altered or interpreted. The Confirmation Order shall

   constitute a judicial determination and shall provide that each term and provision of this Plan, as

   it may have been altered or interpreted in accordance with the foregoing, is valid and enforceable

   in accordance with its terms.

           16.6    Governing Law. Except to the extent that the Bankruptcy Code or other federal

   law is applicable, or to the extent an exhibit to this Plan provides otherwise (in which case the

   governing law specified therein shall be applicable to such exhibit), the rights, duties, and

   obligations arising under this Plan shall be governed by, and construed and enforced in

   accordance with, the laws of the State of Louisiana without giving effect to its principles of

   conflict of laws.

           16.7    Exhibits/Schedules. All exhibits and schedules to this Plan are incorporated into

   and are a part of this Plan as if set forth in full herein.



                                                                                                   38
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 39 of
                                           47



          16.8     Notices. All notices, requests and demands to or upon the Debtors to be effective

   shall be in writing (including by electronic mail transmission) and, unless otherwise expressly

   provided herein, shall be deemed to have been duly given or made when actually delivered or, in

   the case of notice by electronic mail transmission, when received and confirmed by return

   electronic mail transmission, addressed as follows:

          If to the Debtors, addressed to:

          Joe William Cline, III
          c/o Matthew L. Pepper
          Pepper &Associates, P.C.
          10200 Grogans Mill Rd., Ste 235
          The Woodlands, TX 77380
          pepperlaw@msn.com
          Ph (281)367-2266


          with a copy to:

          Darius Moore
          Moore Law Firm, LLC
          Baton Rouge, LA
          PH (225) 910-1645
          moorelawllc@outlook.com


                                        ARTICLE XVII.
                                PLAN RISKS AND ALTERNATIVES

   A.     Plan Risks

               The Debtors’ Payment Plan is premised upon a number of assumptions that if the

   assumptions are incorrect, the Debtors’ Payment Plan and the payment to creditors will fail. The

   Plan Risks are the following:

          a)       The Debtors are unable to sell rock to their customers;

          b)       The Mississippi River rises to heights such that barge traffic on the river is shut

                   down;


                                                                                                         39
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 40 of
                                           47



           c)      The Debtors experience an unreasonable incidence of repair and an unexpected

                   breakdown of key equipment;

           d)      The Debtors must replace equipment due to breakdowns; and

           e)      The price of rock drops in the marketplace.



                                      ARTICLE XVIII.
                           JURISDICTION OF BANKRUPTCY COURT

           18.1    Jurisdiction of Bankruptcy Court. Subsequent to Confirmation of this Plan

   (including after the Bankruptcy Cases have been closed), the Court shall retain jurisdiction of all

   matters arising out of or related to the Bankruptcy Cases and this Plan pursuant to, and for the

   purposes of, Sections 105(a) and 1142 of the Bankruptcy Code, including, without limitation, the

   following purposes:

           (a)     To determine any and all objections to and proceedings involving the allowance,

   estimation, classification, priority, payment or subordination of Claims or Existing Equity

   Interests;

           (b)     To determine any and all applications or motion for allowances of compensation

   and reimbursement of necessary expenses and any other fees and expenses authorized to be paid

   or reimbursed under the Bankruptcy Code;

           (c)     To determine any and all application or motions pending on the Effective Date for

   the rejection or assumption of executory contracts or unexpired leases or for the assumption and

   assignment, as the case maybe, of executory contracts or unexpired leases to which a Debtor is a

   party or which a Debtor may be liable, and to hear and determine, and if need be, liquidate, any

   and all Claims arising therefrom including the determination of defaults required to be cured;




                                                                                                    40
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 41 of
                                           47



            (d)    To hear and determine any timely objections to, or requests for estimation of,

   disputed Claims, in whole or in part;

            (e)    To determine any and all applications, adversary proceedings and contested or

   litigated matters initiated or asserted by the Debtors on or prior to the Effective Date and initiated

   or asserted by the Reorganized Debtors subsequent to the Effective Date and arising under

   Chapter 11 of the Bankruptcy Code or arising in or related to the Bankruptcy Cases, including

   but not limited to, (i) Causes of Action to avoid or recover transfers of the Debtors' property,

   including, but not limited to, all Avoidance Actions and actions pursuant to applicable state law,

   (ii) all Claims and Causes of Action arising from pre-petition activities of the Debtors, whether

   arising by statute or common law, whether arising under the laws of the United States, Louisiana

   or any other state having jurisdiction over any claim or controversy, and whether maintainable

   against third parties, affiliates or insiders of the Debtors, (iii) Claims, Causes of Action and other

   litigation that may adversely impact or affect the Post-Confirmation Debtors' Property;

            (f)    To issue orders, determinations and rulings regarding the valuation, recovery,

   disposition, distribution, operation or use of the Debtors' property, including claims to recover

   preferences, fraudulent conveyances or damages of any type from any person and whether

   initiated before or after the Effective Date;

            (g)    To consider any modifications to this Plan, remedy any defect or omission or

   reconcile any inconsistency in any order of the Bankruptcy Court, including the Confirmation

   Order;

            (h)    To determine all controversies, suits and disputes that may arise in connection

   with the interpretation, enforcement, implementation or consummation of this Plan or any




                                                                                                      41
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 42 of
                                           47



   Person's obligation and responsibilities thereunder, including, but not limited to, the failure to

   pay timely any and all Allowed Claims as provided in this Plan;

          (i)      To consider and act on the compromise and settlement of any Claim against or

   Cause of Action by or against the Debtors or the Reorganized Debtors;

          (j)      To stay, revoke, modify or vacate the Confirmation Order on account of a default

   under the terms of this Plan or the Confirmation Order, including, but not limited to, the failure

   to pay timely any and all Allowed Claims as provided in this Plan;

          (k)      To enter and implement such orders as may be appropriate in the event the

   Confirmation Order is stayed, revoked, modified or vacated, including, but not limited to

   entering and implementing orders revoking or nullifying any rights, remedies or security

   interests granted under this Plan or the Confirmation Order;

          (l)      To hear and determine all disputes involving the existence, scope, nature or

   otherwise of the discharges, releases, injunctions and exculpations granted under this Plan, the

   Confirmation Order or the Bankruptcy Code;

          (m)      To enforce the automatic stay and to issue injunctions and effect any other actions

   that may be necessary or appropriate to restrain interference by any Person or entity with the

   consummation, implementation, or enforcement of this Plan, the Confirmation Order or any

   other order of the Bankruptcy Court;

          (n)      To determine such other matters and for such other purposes as may be provided

   in the Confirmation Order; to issue such orders in aid of execution of this Plan to the extent

   authorized by 11 U.S.C. § 1142;




                                                                                                   42
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 43 of
                                           47



            (o)    To consider any amendments to or modifications of this Plan or to cure any defect

   or omission, or reconcile any inconsistency, in any order of the Bankruptcy Court, including,

   without limitation, the Confirmation Order;

            (p)    To hear and determine disputes or issues arising in connection with the

   interpretation, implementation or enforcement of this Plan, the Confirmation Order, any

   transactions or payments contemplated hereby, any agreement, instrument, or other document

   governing or relating to any of the foregoing or any settlement approved by the Bankruptcy

   Court;

            (q)    To recover all assets of the Debtors and property of the Bankruptcy Estates,

   wherever located;

            (r)    To determine matters concerning state, local and federal taxes in accordance with

   Sections 346, 505, 546 and 1146 of the Bankruptcy Code;

            (s)    To hear any other matter not inconsistent with the Bankruptcy Code; and

            (t)    To enter a final decree closing the Bankruptcy Cases.



            WHEREFORE, the Debtors hereby request confirmation of this First Amended Chapter

   11 Plan of Reorganization of the Debtors pursuant to 11 U.S.C. § 1121(a).

   Dated: September 4th,2020



                                                 Quarry Aggregates, LLC

                                                 /s/ Darius Moore
                                                 Manager Quarry Aggregates, LLC



   Matthew Pepper, La Bar No. 19976


                                                                                                 43
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 44 of
                                           47



   Pepper & Associates, PC
   10200 Grgans Mill Rd. Ste 235
   The Woodlands, TX 77380
   Telephone: (281) 367-2266
   Fax (281) 292-6072
   Attorneys for Quarry Aggregates, LLC




                                                                                 44
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 45 of
                                           47



                                             Schedule 5.5


    Nonexclusive List of Retained Causes of Action, Including Avoidance Actions, Against the
   Parties and In the Approximate Amounts As More Particularly Set Forth Herein, But Only
    to the Extent that the Aggregate Value of All Property That Constitutes or Is Affected by
         Such Transfer to a Particular Transferee Is Greater Than $10,000.00__________

   1.      Claim against Black Lake Fleet, Ivan Leon Johnson, Jr. and Theresa Ann Darce Johnson
   any and all of those acting in concert with them for breach of contract, breach of fiduciary duty
   and all other associated causes of action for approximately $400,000.00 plus for inventory and
   equipment in yard plus any associated claims both legal and equitable and discovered by the
   reorganized Debtor.

   2.     Claim against Louisiana Marine Operators and JRC Marine and any and all of those
   acting in concert with them for diversion of $400,000.00 for diversion of cargo, breach of
   contract and breach of fiduciary duty, fraud plus any associated claims both legal and equitable
   and discovered by the reorganized Debtor.

   3.      Claims against Rigid Constructors (and or any affiliate), Five S Aggregate, LLC, Five S
   Developments, LLC, Five S Group, LLC, Five S industrial, LLC , Five S Transport, LLC their
   legal agents representatives and any and all of those acting in concert with them (including
   individuals or corporations)for an amount unknown at this time for breach of contract,
   intentional interference with a contractual relationship, breach of fiduciary duty, fraud,
   misrepresentation and any associated claims both legal and equitable and discovered by the
   reorganized Debtor. Debtor's original declaration of Joe Cline. DK# No. 1, pages 7-22 ,outlines
   the overall scenario precipitating liability on these potential defendants but Debtor believe they
   were involved in the purchase of the Celtic note and other actions taken in bad faith that Debtor
   has yet to discover. Further Debtor's breach of contract claims include but not limited to the
   breach of the "Ordinary Course of Business Quarry Operation Contract, Production and Sales
   Agreement" dated July 6, 2020.

   4.       Claims against any all persons or legal entities who have filed claims against the Debtor
   whether identified in any of Debtor's scheduled list creditors, administrative claimants or those
   who have filed proofs of claim herein whom have breached any contract, breached their
   fiduciary duty, committed negligence of any kind or any other legal claim Debtor is unaware of
   at this time and those acting as their agent or in concert with them negligence plus any associated
   claims both legal and equitable and discovered by the reorganized Debtor. Included herein are all
   causes of action, claims, remedies, or rights that may be brought by or on behalf of the Debtors
   or the Reorganized Debtors, arising under chapter 5 of the Bankruptcy Code, including avoidable
   transfers under Sections 547 and 549 of the Bankruptcy Code (“Preferential Transfers”), and
   fraudulent transfers under 11 U.S.C. § 548 and applicable state law (including fraudulent
   transfers or fraudulent conveyances, collectively, “Fraudulent Transfers”) and Section 544 of the
   Bankruptcy Code, or under any related state or federal statutes or common law, regardless
   whether such action has been commenced prior to the Effective Date. MPF Corp., LTD v.
   Anderson 701 F 3d499 (5th Cir 2012)


                                                                                                   45
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 46 of
                                           47


                                          Schedule 11.1

        List of Executory Contracts and Unexpired Leases to be Assumed by the Debtors

   1.     All contracts and unexpired leases listed on Schedule 206G in the Dominion Group
   proceeding Document No. 63.




                                                                                             46
   {00371656-12}
Case 19-12366 Doc 292 Filed 09/08/20 Entered 09/08/20 13:28:26 Main Document Page 47 of
                                           47
